DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of  of U.S. Patent No. 10,916,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor differences in the preamble that recite the use steps on a gaming device.  While the execution may be on a a game server or a gaming device, it would have been obvious to implement the steps on a gaming device in order to reduce the cost of implementing a server when the gaming device is already present.  
A line by line analysis of claim 1-13 of the current application compared to patented claims 1-13 of  US 10/916,100 was not performed because the claims appear to be identical (other than the new preamble).  


Allowable Subject Matter
Claims 1-13 will be allowed after receipt of a proper Terminal Disclaimer.
Claim 1 recites a gaming device comprising: at least one non-transitory computer readable medium that counts games played on a gaming device, selects a next occurrence of a winning game outcome from a range of numbers corresponding to games played, randomly select a number within the range of numbers, when the game count indicates the next occurrence of a winning game select on winning game outcome from a weighted table. No single prior art reference or reasonable combination of prior art references anticipate or make obvious the recited features of claim 1.
U.S. Patent No. 6,024,642 to Stupak discloses a game of chance that has a game counter that pays “a loss payout” to customer (e.g., see Fig. 4). Stupak only increments the count based on a loss and does appear to randomly select a number within the range of numbers to establish the triggering game count value. For at least these reasons, claim | and associated dependent claims are allowed. Independent claim 8 and associated dependent claims are allowed for the same reasons.
Claim 6 recites a gaming device comprising: at least one non-transitory computer readable medium that determines a game number count, sequentially select game outcomes from a table having a plurality of winning and losing outcomes in response to at least one of a game initiating input or a game played, and when the game number count is greater than or equal to a triggering game number, select one game wining outcome corresponding to the triggering game number from the table, the selected one gaming wining outcome being preceded by at least one entry in the table that is filled with a losing game outcome. No single prior art reference or reasonable combination of prior art references anticipate or make obvious the recited features of claim 6.
	U.S. Patent No. 6,270,409 to Shuster discloses method for gaming that forces a win when a game counter reaches a preset value. However, Shuster fails to disclose sequentially selecting game outcomes from a table having a plurality of winning and losing outcomes in response to at least one of a game initiating input or a game played and when the game number count equates to the triggering game number selecting one game winning outcome from the table, wherein the table includes a preceding losing game outcome. For at least these reasons, claim 6 and associated dependent claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715